Exhibit 10.2

 

AMENDMENT TO

THE PATINA OIL & GAS CORPORATION

1996 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

 

This Amendment (the “Amendment”) to the Patina Oil & Gas Corporation 1996 Stock
Plan For Non-Employee Directors (the “Plan”) is adopted effective as of May 20,
2004 by the Board of Directors (the “Board”) of the Patina Oil & Gas Corporation
(the “Company”).

 

RECITALS

 

WHEREAS, the Board has determined that it is desirable and in the best interests
of the Company to (i) suspend the provisions of Section 3(a) whereby no further
Annual Retainers shall be paid thereunder unless and until the terms of such
section are reinstated by the Board, (ii) amend Section 3(b) of the Plan to
eliminate the automatic grant of stock options to each Director and instead to
allow the Board to make such grant within a reasonably prompt period following
such Director’s appointment, election, reappointment, or reelection as a member
of the Board, and to permit the Board to issue Stock Options for up to 15,625
shares of Common Stock (which limit reflects the stock splits of June 2002, June
2003 and March 2004 consummated by the Company and subject to further adjustment
as provided in Section 6(a) of the Plan) rather than a fixed annual number of
Stock Options; and

 

WHEREAS, Section 8 of the Plan provides that the Plan may be amended by the
Board under certain circumstances.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended as follows:

 

1. Subsection (a) of Section 3 Shares of Common Stock Subject To The Plan, of
the Plan is hereby suspended and no further Annual Retainers shall be paid
thereunder unless and until the terms of such section are reinstated by the
Board.

 

2. Subsection (b) of Section 3 Shares of Common Stock Subject To The Plan, of
the Plan is hereby deleted and replaced with the following:

 

(b) The Company shall also grant to each Director, reasonably promptly following
such Director’s appointment, election, reappointment, or reelection as a member
of the Board, a Stock Option for up to 15,625 shares of Common Stock (which
limit reflects the Company’s stock splits of June 2002, June 2003 and March
2004, and which limit is subject to further adjustment as provided in Section
6(a)), such number to be determined annually by the Board.

 

3. Except as expressly amended hereby, the Plan remains in full force and
effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by the
undersigned, a duly authorized officer of the Company, on September 14, 2004
effective as of May 20, 2004.

 

Patina Oil & Gas Corporation By:  

/s/ Michael N. Stefanoudakis

--------------------------------------------------------------------------------

Name:   Michael N. Stefanoudakis Title:   Vice President and General Counsel